Citation Nr: 1527755	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  09-36 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a bilateral ankle disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from June 2004 to September 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the claims to service connection.  The Veteran appealed the denials in this decision and the matters are now before the Board. 

While the Veteran initially requested a Board hearing in his September 2009 Substantive Appeal (VA Form 9); he has subsequently withdrawn this request through a February 2011 written statement.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2014).

This case was previously before the Board in January 2013, at which time the Board remanded the issues of entitlement to service connection for a bilateral knee disability and a bilateral ankle disability.  As discussed in more detail below, the Board finds that there has been substantial compliance with its remand orders and that it may therefore proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the issue of entitlement to service connection for a bilateral knee disability encompasses a service connection claim for a right knee patellofemoral syndrome, which was granted by the RO in a March 2013 rating decision.  As this decision constituted a full grant of the benefit sought on appeal for the Veteran's right knee disability, only the matters of entitlement to service connection for a left knee disorder and a bilateral ankle disorder are presently before the Board.  




FINDINGS OF FACT

1.  The Veteran did not incur an injury or a disease to his left knee in service and he currently does not have symptoms or a diagnosis of a left knee disorder.

2.  The Veteran's bilateral ankle strain does not present any current symptoms and his bilateral ankle strain is not etiologically related to military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

2.  The criteria for service connection for a bilateral ankle disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137; 38 C.F.R. §§ 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claims or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claims, in which case the claims are denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initially, the Board notes that several service treatment records show that the Veteran complained of and was treated for bilateral ankle and right knee pain during service.  Specifically, in April 2006, he sought treatment for right knee, left shin pain, and fleeting right ankle pain.  Upon examination, he had mild tenderness to palpation along the left lateral tibial ridge.  He was assessed as having joint pain that was localized in the knee, a shin splint, and flat foot.  In November 2006, he sought treatment for bilateral arch pain, and a physical examination showed that he had pes planus in both feet that was not severe and tenderness on palpation of the medial longitudal arch in the right foot.  Likewise, in February 2007, he complained of ankle pain and was assessed as having pes planus and tarsal tunnel syndrome.  Apart from these records and other instances where the Veteran sought treatment for bilateral pes planus, the Veteran's service treatment records are silent regarding treatment for any bilateral ankle complaints.  Moreover, his service treatment records do not include notations regarding treatment for his left knee.  

In an August 2008 application for compensation and/or pension, the Veteran filed several claims for service connection, including claims for a bilateral knee condition and a bilateral ankle condition.  

During a November 2008 VA examination in conjunction with a service connection claim for bilateral pes planus, he complained of pain in the bottoms of his feet that travelled into his ankles and knees.  Upon examination, the range of motion of the right and left ankle joints was dorsiflexion at 20 degrees and plantar flexion at 45 degrees.  Neither of the ankle joints was limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

In his February 2009 notice of disagreement, he disagreed with the denial of service connection for the claims on appeal, and indicated that these disorders started while he was on active duty and had become chronic.  

In April 2009, he was afforded a VA examination in connection with his traumatic brain injury claim during which his neurological symptoms of the lower extremities were tested.  The examiner noted that his motor and sensory functions were within normal limits.  Sensory reflex testing revealed that his right ankle jerks were 2+, and his left knee and left ankle jerks were 2+.  The examiner also noted that peripheral nerve involvement was not evident during the examination.   

In his September 2009 VA Form 9, the Veteran again contended that his left knee and bilateral ankle conditions began while he was on active duty.  Furthermore, he indicated that they continued to cause him problems to the present day.  In January 2010, the Veteran's representative made similar contentions and also indicated that the Veteran previously reported that he was unable to run, participate in sporting activities, or stand for long periods of time due to pain in the bottoms of his feet that travelled into his ankles, knees, and back.  The representative made similar contentions in a January 2013 appellant's brief. 

Following the Board's remand in January 2013, the Veteran was afforded a VA examination for his knees and ankles during which the examiner reviewed the Veteran's claims file, took down his personal history and symptoms, and conducted an in-person examination.  He stated that he did not have knee injuries, and that his knee pain was entirely due to his flat feet.  He reported that he occasionally wore soft, over the counter orthotics for foot support.  He no longer ran long distances like he did during his time in the military and he no longer felt any pain.  He further stated that he occasionally could hear a cracking noise in his right knee when walking, and he reported that he did not take medication and was not treated for this condition.  

During the examination, the Veteran's left knee flexion was 140 degrees or greater with no objective evidence of painful motion, there was no limitation of left knee extension, and these same results were obtained after three repetitions.  He did not have any functional loss or functional impairment of the knee and lower leg and no pain on palpation.  His left knee flexion and extension showed normal muscle strength, and his anterior instability and posterior instability were normal.  He did not exhibit evidence or history of recurrent patellar subluxation/dislocation, and he did not now or ever have "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  Likewise, he did not have any meniscal conditions or surgical procedures for a meniscal condition, including a meniscectomy, total knee replacement, or an arthroscopy.  

The examiner conducted imaging studies of the Veteran's knees, which did not show documented evidence of degenerative or traumatic arthritis, but did show patellar apprehension in the right knee without other findings.  The examiner diagnosed him with patellofemoral syndrome of the right knee, but did not diagnose any disorder in his left knee. 

During the examination of his ankles, the Veteran stated that he had pain when he was active in military service, which he attributed to his flat foot problem.  He indicated that he currently did not run and he no longer experienced pain in his feet.  He further denied any other symptoms in his ankles, and he said that flare-ups did not impact the function of his ankles.  

Upon examination, his plantar flexion and dorsiflexion were normal in both ankles without objective evidence of painful motion.  The same results were indicated after repetitive-use testing with three repetitions, and there was no additional limitation in range of motion following the repetitions.  He did not have any functional loss or impairment of the ankles, nor did he have localized tenderness or pain on palpation of joints or soft tissue in either ankle.  Muscle strength testing revealed that he had normal strength in plantar flexion and dorsiflexion in both ankles.  Likewise, joint stability testing revealed that there was no laxity compared to the other side during the anterior drawer test and the talar tilt test.  Moreover, the Veteran did not have ankylosis of the ankle, subtalar, or tarsal joints, and he did not have shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, os calcis, astragalus, astragalectomy, total ankle join replacement, or an arthroscopic or other ankle surgery for either ankle.  

The examiner conducted imaging studies of his ankles, which did not show any abnormal findings, and the examiner also indicated that his ankle condition does not impact his ability to work.  Furthermore, the examiner remarked that the Veteran is a full-time jet engine mechanic and that his ankle strain or pain had resolved.  The examiner diagnosed him with bilateral ankle strain. 

Ultimately, the examiner opined that the Veteran's left knee and ankle symptoms were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran reported no longer having pain in the left knee or ankle joints.  The Veteran also reported that he filed the current appeals three years prior to the date of the examination but that at the time of the examination he was no longer having issues with his left knee or ankles.  

In a May 2015 informal hearing presentation, the Veteran's representative contended that he has pain in his left knee and ankles that was not fully acknowledged by the VA examination.  

Following the Board's January 2013 remand directives, the Veteran was asked to provide additional records of treatment for his knees and ankles from VA or private medical providers.  However, to date, the Veteran has not submitted any additional treatment records, and he and his representative have not indicated that any additional treatment records exist. 

Regarding the Veteran's left knee claim, the Board notes that service treatment records are silent regarding his left knee, and he was not diagnosed with any left knee disorder in service.  Furthermore, the March 2013 VA examination showed that the Veteran did not have current symptoms of any left knee disorder as shown by his normal range of motion without pain and other indications of a normal functioning left knee.  Furthermore, the VA examiner did not diagnose him with any left knee disorder. 

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, the Veteran appears to have a left knee that is normal and without maladies as shown during the most recent VA examination.  Thus, in light of the aforementioned evidence, the Board finds that the Veteran did not incur an injury or a disease to his left knee in service and that he currently does not have symptoms or a diagnosis of a left knee disorder.  

Likewise, the Board finds that the Veteran's bilateral ankle strain does not present any current symptoms and his bilateral ankle strain is not etiologically related to military service.  While the Veteran's service treatment records do show complaints of and treatment for bilateral ankle pain, the Veteran specifically indicated that he did not have current symptoms associated with his ankles during the March 2013 VA examination.  The VA examiner concluded that it was less likely than not that his left knee and ankle symptoms were incurred in or caused by the claimed in-service injury, event, or illness, and that his ankle strain and pain had resolved.  Furthermore, the Veteran stated that his ankle pain was active in military service because of his flat foot problem, and that he does not experience pain now because he does not run any longer.  

While the Board acknowledges the Veteran's contention that his left knee and bilateral ankle disorders had become "chronic" as indicated in his February 2009 notice of disagreement, it notes that in order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain in claims for arthritis, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. Here, the service treatment records do not indicate that the Veteran's left knee and bilateral ankle disorders had become chronic in service.  Likewise, the March 2013 VA examination shows that he currently does not have any chronic disorders, including arthritis, in his left knee or ankles.   

The Board also acknowledges that during the November 2008 VA examination he complained of pain in the bottoms of his feet that travelled into his ankles and knees, and which the examiner attributed to his pes planus.  Assuming that the Veteran had pain in his left knee and ankles - as was reported in various lay statements - at some point during the pendency of the claims, the Board acknowledges that the Veteran is competent to report symptoms of pain, as such symptoms are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); McClain, 21 Vet. App. at 321.  However, symptoms, such as pain alone, without a diagnosed or identifiable underlying malady or condition, do not, in and of themselves, constitute a disability for which service connection may be granted.  Fountain v. McDonald, 27 Vet. App. 258, 268 (2015) (citing Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999)).  Furthermore, the evidence, namely, the November 2008 and March 2013 VA examinations and the Veteran's statements, indicates that such symptoms are attributed to his bilateral pes planus for which he is already service connected. 

Therefore, as the preponderance of the evidence is against the service connection claims for a left knee disorder and a bilateral ankle disorder, the benefit of the doubt doctrine does not apply, and the Veteran's claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 

Of course, should the Veteran ever be diagnosed with or exhibit signs of a left knee disorder or a bilateral ankle disorder, he is certainly free to file a claim to reopen service connection for those conditions.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  

In regards to the duty to notify, VA regulations require that a claimant be informed of certain requirements necessary to substantiate his or her claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b).  While the claims file includes a September 2008 notice letter asking the Veteran to provide additional evidence and information regarding this service connection claims, this letter does not include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, the Veteran has demonstrated actual knowledge of this information because he has presented evidence discussing his symptoms and their connection to in-service occurrences.  See Dalton v. Nicholson, 21 Vet. App. 23 (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  Furthermore, the claims file includes a February 2009 notice letter regarding the Veteran's claim for service connection for posttraumatic stress disorder (PTSD), hearing loss, and tinnitus, which complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, the Veteran was informed of the requirements of service connection in general.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with the applicable procedural regulations, nor has he identified any prejudice in his claims on the basis of due process.  

VA also has a duty to assist a veteran in the development of a claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service treatment records, service personnel records, and records of VA treatment.

The duty to assist was further satisfied by a VA examination in March 2013 during which an examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Finally, the Board remanded the matters on appeal in January 2013 for additional development, including asking the Veteran for additional treatment records, scheduling him for a VA examination, and readjudicating his claims.  Accordingly, VA sent a letter in February 2013 asking him to identify additional treatment records.  Additionally, he was afforded a VA examination in March 2013.  Moreover, his claims were readjudicated and a supplemental statement of the case (SSOC) was issued in March 2013.  Therefore, the Board finds that there has been substantial compliance with its January 2013 remand directives, and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required


ORDER

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a bilateral ankle disorder is denied. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


